Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Alaska Pacific Bancshares, Inc. Annual Report 2006 (Financial Portion Only) Contents Business of the Company Common Stock Information Selected Consolidated Financial Information Managements Discussion and Analysis of Financial Condition and Results of Operations Independent Auditors Report Consolidated Financial Statements Notes to Consolidated Financial Statements Business of the Company Alaska Pacific Bancshares, Inc. (the Company) was organized on March 19, 1999 for the purpose of becoming the holding company for Alaska Pacific Bank (formerly Alaska Federal Savings Bank) (the Bank), upon its conversion from a federal mutual savings bank to a federal stock savings bank. The conversion was completed on July 1, 1999 with the issuance of 655,415 shares of common stock at $10.00 per share. The Company is not engaged in any significant business activity other than holding the stock of the Bank. Accordingly, the information in this report, including the consolidated financial statements and related data, applies primarily to the Bank. The Bank is a federal stock savings bank originally organized in 1935. The Bank is regulated by the Office of Thrift Supervision (OTS), and its deposits are insured up to applicable limits by the Federal Deposit Insurance Corporation (FDIC). The Bank has been a member of the Federal Home Loan Bank System since 1937. The Bank operates as a community-oriented financial institution and is devoted to serving the needs of its customers, primarily in Southeast Alaska. The Banks business consists primarily of attracting deposits from the general public and using those funds to originate residential real estate loans, commercial real estate loans, commercial business loans, and a variety of consumer loans. Common Stock Information The Companys common stock is traded on the over-the-counter market through the OTC Electronic Bulletin Board under the symbol AKPB. As of December 31, 2006, there were approximately 550 stockholders of record and 639,809 shares outstanding (including 8,412 unearned Employee Stock Ownership Plan (ESOP) shares). Generally, if the Bank satisfies its regulatory capital requirements, it may make dividend payments up to the limits prescribed in the OTS regulations. However, an institution that has converted to the stock form of ownership may not declare or pay a dividend on, or repurchase any of, its common stock if the effect thereof would cause the regulatory capital of the institution to be reduced below the amount required for the liquidation account which was established in connection with the institutions mutual-to-stock conversion. The following table sets forth market price information of the Companys stock for 2006 and 2005. Market Price Years Ended December 31, High Low Dividends 2005: First Quarter $ 22.20 $ 20.36 $ 0.07 Second Quarter 20.36 18.50 0.08 Third Quarter 20.98 19.10 0.08 Fourth Quarter 20.25 19.65 0.08 2006: First Quarter 21.50 20.00 0.08 Second Quarter 21.75 20.41 0.09 Third Quarter 23.00 21.25 0.09 Fourth Quarter 24.00 21.00 0.09 Selected Consolidated Financial Information This information should be read in conjunction with the Consolidated Financial Statements and related Notes thereto included elsewhere in this report. Financial Condition Data: (in thousands, except per share) December 31, 2006 2005 2004 2003 2002 Total assets $ 178,923 $ 177,157 $ 163,786 $ 164,559 $ 154,339 Loans 158,597 152,722 138,433 125,282 107,274 Allowance for loan losses 1,666 1,448 1,380 1,159 1,152 Loans, net 156,931 151,274 137,053 124,123 106,122 Loans held for sale 519 2,531 1,137 2,938 4,590 Investment securities available for sale 5,288 7,464 7,897 11,292 8,076 Cash, due from banks, and interest-earning deposits in banks 8,579 9,913 11,628 19,126 28,229 Deposits 145,201 146,650 137,784 138,612 132,681 Federal Home Loan Bank advances 14,062 12,048 8,333 9,219 5,000 Shareholders equity 17,705 16,638 16,005 15,257 14,967 Book value per share $ 27.67 $ 26.50 $ 25.49 $ 24.37 $ 24.02 Operating Data: (in thousands, except per share) Year ended December 31, 2006 2005 2004 2003 2002 Interest income $ 11,913 $ 10,184 $ 9,201 $ 8,628 $ 9,315 Interest expense 3,382 2,109 1,625 1,921 2,453 Net interest income 8,531 8,075 7,576 6,707 6,862 Provision for loan losses 250 120 360 195 370 Net interest income after provision for loan losses 8,281 7,955 7,216 6,512 6,492 Noninterest income 1,302 1,129 1,386 1,388 1,272 Noninterest expense 7,814 7,865 7,422 7,062 6,579 Income before income tax 1,769 1,219 1,180 838 1,185 Provision for income tax (benefit) 708 488 472 335 (592 ) Net income $ 1,061 $ 731 $ 708 $ 503 $ 1,777 Net income per share: Basic $ 1.71 $ 1.20 $ 1.18 $ 0.86 $ 3.10 Diluted 1.63 1.15 1.12 0.81 2.98 Other Data: December 31, 2006 2005 2004 2003 2002 Number of: Real estate loans outstanding 896 895 704 842 854 Deposit accounts 12,988 13,053 12,863 12,842 13,369 Full service offices 5 7 7 7 7 Key Financial Ratios: At and for Year ended December 31, 2006 2005 2004 2003 2002 Performance ratios: Return on average assets 0.60 % 0.43 % 0.42 % 0.32 % 1.21 % Return on average equity 6.23 4.50 4.54 3.34 12.93 Interest rate spread 4.60 4.73 4.60 4.25 4.66 Net interest margin: On average earning assets 5.13 5.08 4.84 4.50 4.97 On average total assets 4.83 4.79 4.54 4.20 4.66 Average interest-earning assets to average interest-bearing liabilities 126.10 126.89 123.59 120.05 117.50 Noninterest expense as a percent of average total assets 4.43 4.66 4.45 4.42 4.47 Efficiency ratio 80.40 86.07 85.91 91.11 84.29 Asset Quality Ratios: Nonaccrual loans as a percent of net loans - 0.86 1.07 0.25 1.67 Nonperforming assets as a percent of total assets - 0.79 0.93 0.37 1.27 Allowance for losses as a percent of total loans 1.05 0.95 1.00 0.93 1.07 Allowance for losses as a percent of nonperforming loans - 111.47 93.69 370.29 64.83 Net chargeoffs to average loans 0.02 0.04 0.10 0.17 0.14 Equity Ratios: Total equity to assets 9.90 9.39 9.77 9.27 9.70 Average equity to average assets 9.66 9.64 9.36 9.42 9.34 Difference between weighted average yield on interest-earning assets and weighted average rate on interest- bearing liabilities Noninterest expense, excluding nonrecurring, as a percent of the sum of net interest income and noninterest income, excluding gains on sale of loans and investments. Managements Discussion and Analysis of Financial Condition and Results of Operations General The following discussion is intended to assist in understanding the consolidated financial condition and results of operations of the Company. The Company is not engaged in any significant business activity other than holding the stock of the Bank. Accordingly, the information in this discussion applies primarily to the Bank. The information contained in this section should be read in conjunction with the consolidated financial statements and the accompanying notes elsewhere in this annual report. In the following discussion, except as otherwise noted, references to 2006 or 2005 indicate the year ended December 31, 2006 or 2005. The Banks results of operations depend primarily on its net interest income, which is the difference between the income earned on its interest-earning assets, consisting of loans and investments, and the cost of its interest-bearing liabilities, consisting of deposits and Federal Home Loan Bank (FHLB) borrowings. Among other things, fee income, provisions for loan losses, operating expenses and income tax provisions also affect the Banks net income. General economic and competitive conditions, particularly changes in market interest rates, government legislation and policies concerning monetary and fiscal affairs, housing and financial institutions and the attendant actions of the regulatory authorities also significantly affect the Banks results of operations. Forward-Looking Statements This annual report contains forward-looking statements which are based on assumptions and describe future plans, strategies and expectations of the Company. Management desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this statement for the express purpose of availing the Company of the protections of the safe harbor with respect to all forward-looking statements contained in this annual report. These forward-looking statements are generally identified by use of the word believe, expect, intend, anticipate, estimate, project, or similar words. The Companys ability to predict results or the actual effect of future plans or strategies is uncertain. Factors which could have a material adverse effect on our operations include, but are not limited to, changes in interest rates, general economic conditions, legislative or regulatory changes, monetary and fiscal policies of the U.S. Government, including policies of the U.S. Treasury and the Federal Reserve Board, the quality or composition of the loan or investment portfolios, demand for loan products, deposit flows, competition, demand for financial services in our market areas, and accounting principles and guidelines. You should consider these risks and uncertainties in evaluating forward-looking statements and you should not rely too much on these statements. Operating Strategy The Companys strategy is to operate a community-oriented financial institution devoted to serving the needs of its customers. The Companys business consists primarily of attracting retail deposits from the general public and using those funds to originate residential real estate loans, commercial real estate loans, commercial business loans, and a variety of consumer loans. Financial Condition Total assets were $178.9 million at December 31, 2006, compared with $177.2 million at December 31, 2005. The increase was primarily the result of growth in loans and bank premises, partly offset by decreases in investments and cash equivalents. Loans increased $5.9 million, or 3.9%, to $158.6 million at December 31, 2006 from $152.7 million at December 31, 2005. The increase is largely attributable to continued marketing efforts to small businesses, builders, and consumers, as well as the purchase of participations in loans from other banks. Following is a comparison of the composition of the portfolio (excluding loans held for sale) at both dates: (dollars in thousands) December 31, 2006 2005 Amount Percent Amount Percent Real estate: Permanent: One- to four-family $ 44,072 27.79 $ 49,425 32.36 Multifamily 1,304 0.82 1,261 0.83 Commercial nonresidential 45,212 28.51 45,874 30.04 Land 6,359 4.01 3,952 2.59 Construction: One- to four-family 12,892 8.13 9,174 6.01 Multifamily 731 0.46 1,415 0.93 Commercial nonresidential 6,567 4.14 3,284 2.15 Commercial business 18,268 11.52 19,134 12.53 Consumer: Home equity 16,836 10.62 13,454 8.81 Boat 4,663 2.94 3,914 2.56 Automobile 738 0.46 696 0.46 Other 955 0.60 1,139 0.75 Total loans 158,597 100.00 % 152,722 100.00 % Less: Allowance for loan losses 1,666 1,448 Loans, net $ 156,931 $ 151,274 Loan demand was strong in 2006, particularly for construction and land loans  both commercial and consumer  and for consumer loans. Total construction and land loans increased 49% to $26.5 million, or 16.7% of the portfolio at December 31, 2006, from $17.8 million, or 11.7% of the portfolio at December 31, 2005. Home equity loans, by far the most important category of consumer loans for the Bank, increased 25% to $16.8 million, or 10.6% of the portfolio at December 31, 2006, from $13.5 million, or 8.8% of the portfolio at December 31, 2005. Production of one-to-four-family mortgage loans began to rebound in 2006 after a two-year decline. Originations totaled nearly $25.0 million in 2006, a 21% increase over the $20.6 million originated in 2005. A greater portion of these loans were sold in the secondary market and, as a result, total one-to-four-family mortgages declined to 27.8% of the loan portfolio at December 31, 2006, compared with 32.4% of the loan portfolio at December 31, 2005. Following is a summary of loans originated and purchased: (in thousands) Year ended December 31, 2006 2005 Loans originated: Real estate: Permanent: One- to four-family $ 24,950 $ 20,603 Multifamily 560 - Commercial nonresidential 8,017 22,206 Land 4,313 2,986 Construction: One- to four-family 12,628 13,792 Multifamily 273 2,894 Commercial nonresidential 5,333 597 Commercial business 14,258 17,604 Consumer: Home equity 7,443 4,377 Boat 1,204 673 Automobile 381 570 Other 3,302 3,347 Total loans originated 82,662 89,649 Loans purchased 7,055 3,205 Total loans originated and purchased $ 89,717 $ 92,854 Cash and cash equivalents decreased $1.3 million to $8.6 million at December 31, 2006, compared to $9.9 million at December 31, 2005. The decrease was used to help fund loan growth. Available-for-sale securities decreased $2.2 million to $5.3 million at December 31, 2006, compared to $7.5 million at December 31, 2005. The decrease was the result of normal principal reductions on mortgage-backed securities. Premises and equipment at December 31, 2006 was $3.5 million at December 31, 2006, a $1.4 million increase from the end of 2005. The net increase was primarily the result of a major remodel of the Banks largest office and administrative offices in Juneau at a cost exceeding $1.5 million. The remodel not only provided for renewal of aging facilities, but is also intended to enhance efficiency and customer service. Total deposits decreased 0.1% to $145.2 million at December 31, 2006 from $146.7 million at December 31, 2005. Demand deposits at December 31, 2006 remained nearly level compared to a year ago. During the same period, however, regular savings and money market accounts declined a total of $5.9 million, or 12.3% . The decline in these accounts was partially offset by an increase in certificates of deposit, which increased $4.8 million to $47.4 million at December 31, 2006 from $42.7 million at December 31, 2005, primarily due to more aggressive pricing on CDs in excess of $100,000 (Jumbo CDs). At December 31, 2006 and 2005, $6.0 million and $6.2 million, respectively, of the certificates of deposit were brokered CDs obtained through the Certificate of Deposit Account Registry Service (CDARS). These deposits carry interest rates that are generally higher than locally obtained CDs, but which are generally lower than FHLB advances. Federal Home Loan Bank (FHLB) advances increased $2.1 million to $14.1 million at December 31, 2006 from $12.0 million at December 31, 2005. This increase in borrowings, along with the increase in certificates of deposit, was used to fund the growth in loans during 2006. Results of Operations Net Income. Net income increased by $330,000, or 45.1%, to $1,061,000 ($1.63 per diluted share) for 2006, compared with $731,000 ($1.15 per diluted share) for 2005. The increase is attributable primarily to increased net interest income and gains on sale of loans and decreased noninterest expense, partly offset by an increase in the provision for loan losses. For purposes of comparison, pre-tax income may be separated into major components as follows: Income Increase (in thousands) Year ended December 31, 2006 2005 (Decrease) Net interest income $ 8,531 $ 8,075 $ 456 Gain on sale of loans 255 95 160 Other noninterest income 1,047 1,034 13 Net revenues 9,833 9,204 629 Noninterest expense, excluding branch closure costs (7,701 ) (7,840 ) 139 Subtotal 2,132 1,364 768 Provision for loan losses (250 ) (120 ) (130 ) Pre-tax income, excluding branch closure costs 1,882 1,244 638 Branch closure costs (113 ) (25 ) (88 ) Income before income tax $ 1,769 $ 1,219 $ 550 Net Interest Income. Net interest income increased $456,000, or 5.6%, to $8.5 million in 2006 from $8.1 million in 2005. The increase is due to a combination of factors, including growth in earning assets  particularly loans, improvement in net interest margin, increased interest rates, and changes in the mix of assets and liabilities. See the tables in Average Balances, Interest and Average Yields/Cost and in Rate/Volume Analysis elsewhere in this discussion. Negatively affecting income from investment securities in both years were FHLB dividends, were zero in 2006 and 2005 compared with $56,000 in 2004, due to the suspension of dividends by FHLB beginning in the first quarter of 2005. The FHLB has resumed paying dividends in the first quarter of 2007. Average loans (including held for sale) increased $7.1 million, or 4.8%, to $154.4 million in 2006 from $147.2 million in 2005. The net interest margin on average interest-earning assets increased 5 basis points to 5.13% in 2006 from 5.08% in 2005. Noninterest Income. Total noninterest income increased $173,000 to $1.3 million in 2006 from $1.1 million in 2005, primarily due to an increase in gains on sale of loans. Gains on sale of loans increased $160,000 to $255,000 in 2006 from $95,000 in 2005. The increase is primarily the result of a 21% increase in the production of mortgage loans, amplified by selling more of the production relative to retention in the loan portfolio. Excluding gains on sale of mortgage loans, noninterest income increased $13,000, or 1.3%, to $1,047,000 in 2006 compared with $1,034,000 in 2005. The small net increase is primarily attributable to increased service charges on deposit accounts, partly offset by a decrease in other fees. Noninterest Expense. Noninterest expense, excluding nonrecurring branch closure costs, decreased $139,000, or 1.8%, to $7.7 million in 2006 from $7.8 million in 2005. The net decrease in expense is due to savings realized from the closing two banking offices in January 2006, which more than offset normal increases in compensation and benefits and other expenses. The costs of closing the offices are included in total expense for 2006 and 2005 in the amounts of $113,000 and $25,000, respectively, for a total of $138,000. Provision and Allowance for Loan Losses Provisions for loan losses are charges to earnings to bring the total allowance for loan losses to a level considered by management to be adequate to provide for known and inherent risks in the loan portfolio, including management's continuing analysis of factors underlying the quality of the loan portfolio. The provision for loan losses increased $130,000 to $250,000 for 2006 compared to $120,000 for 2005. The provisions for both years were considered appropriate in order for the allowance for loan losses to reflect management's best estimate of losses inherent in the loan portfolio. The allowance for loan losses increased $218,000, or 15.1%, to $1.7 million at December 31, 2006 from $1.4 million at December 31, 2005 The provisions and the resulting allowance are reflective of numerous factors, including the following: Loan losses . Net loan chargeoffs were $32,000 (0.02% of total loans) in 2006 compared with $52,000 (0.03% of total loans) in 2005. Growth and composition of the portfolio . Total loans increased $5.9 million to $158.6 million at December 31, 2006 compared with $152.7 million at December 31, 2005. Growth in recent years reflects gradual changes in composition away from single-family mortgages, moving to a greater proportion of loans to businesses. Management considered the higher relative risk of these loans in assessing the adequacy of the allowance. Management analysis of potential problem loans . As part of an assessment of the adequacy of the allowance, management performed a detailed review of individual loans for which full collectibility may not be assured. Loans judged to be impaired amounted to $1.1 million (0.7% of total loans) at December 31, 2006, compared with $1.3 million (0.9% of total loans) at December 31, 2005. Of these, estimated loan impairments of approximately $450,000 and $365,000 were specifically considered in the assessment at December 31, 2006 and 2005, respectively. Past-due Loans . At December 31, 2006, 1.00% of all loan balances were past due 30 days or more, compared with 0.32% at December 31, 2005. Nonperforming and classified loans . There were no nonaccrual loans at December 31, 2006, compared with $1.3 million (0.9% of total loans) at December 31, 2005. Loans classified as substandard or doubtful were $3.2 million (2.0% of total loans) at December 31, 2006 compared with $3.4 million at December 31, 2005. Economic conditions . Management considered known economic conditions in each of the geographic areas in which the Bank makes loans. For the last several years, Southeast Alaskas economy has been relatively flat but stable, and management knows of no current economic conditions that warrant expectations of significant decline in the Banks markets. However, uncertainties in both the national and local economies have been considered in assessing the allowance. The Companys accounting for the allowance for loan losses is its most critical accounting process and is also the most subjective. While management believes that it uses the best information available to determine the allowance for loan losses, unforeseen market conditions and other events might result in adjustment to the allowance if circumstances differ substantially from the assumptions used in making the final determination. One or more of these events could have a significant effect on net income, and the effect could be both material and adverse. For further information on the Banks accounting for the allowance for loan losses as well as how loan impairment is determined, see Note 1 of Notes to Consolidated Financial Statements. Average Balances, Interest and Average Yields/Cost The earnings of the Company depend largely on the spread between the yield on interest-earning assets, which consist primarily of loans and investments, and the cost of interest-bearing liabilities, which consist primarily of deposit accounts and borrowings, as well as the relative size of the Companys interest-earning assets and interest-bearing liabilities. The following table sets forth, for the periods indicated, information regarding average balances of assets and liabilities as well as the total dollar amounts of interest income from average interest-earning assets and interest expense on average interest-bearing liabilities, resultant yields, interest rate spread, net interest margin, and ratio of average interest-earning assets to average interest-bearing liabilities. Average balances are generally daily averages for the period. (dollars in thousands) Year ended December 31, 2006 2005 Average Average Average Yield/ Average Yield/ Balance Interest Cost Balance Interest Cost Interest-earning assets: Loans $ 154,352 $ 11,404 7.39 % $ 147,218 $ 9,861 6.70 % Investment securities 8,077 314 3.89 9,704 262 2.70 Interest-earning deposits in banks 3,878 195 5.03 2,075 61 2.94 Total interest-earning assets 166,307 11,913 7.16 158,997 10,184 6.41 Allowance for loan losses (1,560 ) (1,413 ) Cash and due from banks 6,407 6,576 Other assets 5,289 4,519 Total assets $ 176,443 $ 168,679 Interest-bearing liabilities: Deposits: Interest-bearing demand $ 29,651 $ 104 0.35 % $ 31,087 $ 110 0.35 % Money market 25,040 633 2.53 25,904 399 1.54 Savings 18,901 134 0.71 22,298 132 0.59 Certificates of deposit 44,561 1,787 4.01 35,621 965 2.71 Total interest-bearing deposits 118,153 2,658 2.25 114,910 1,606 1.40 Borrowings 13,729 724 5.27 10,393 503 4.84 Total interest-bearing liabilities 131,882 3,382 2.56 125,303 2,109 1.68 Noninterest-bearing demand deposits 24,902 24,761 Mortgage escrows 1,297 1,395 Other liabilities 1,325 967 Shareholders equity 17,037 16,253 Total liabilities and shareholders equity $ 176,443 $ 168,679 Net interest income $ 8,531 $ 8,075 Interest rate spread 4.60 % 4.73 % Net interest margin: On average interest-earning assets 5.13 % 5.08 % On average total assets 4.83 4.79 Ratio of average interest-earning assets to average interest-bearing liabilities 126.10 % 126.89 % Average loans include nonperforming loans and loans held for sale. Interest income does not include interest on nonaccrual loans. Average investment securities includes FHLB stock. Rate/Volume Analysis The following table sets forth the effects of changing rates and volumes on net interest income of the Company. Information is provided with respect to effects on interest income attributable to changes in volume, which are changes in volume multiplied by prior rate; effects on interest income attributable to changes in rate, which are changes in rate multiplied by prior volume; and changes in rate/volume, which is a change in rate multiplied by change in volume. (in thousands) Rate/ Year ended December 31, 2006 compared with 2005 Rate Volume Volume Total Interest-earning assets: Loans $ 1,016 $ 478 $ 49 $ 1,543 Investment securities 115 (44 ) (19 ) 52 Interest-earning deposits in banks 43 53 38 134 Total net change in interest income 1,174 487 68 1,729 Interest-bearing liabilities: Interest-bearing demand accounts (1 ) (5 ) - (6 ) Money market accounts 256 (13 ) (9 ) 234 Savings accounts 26 (20 ) (4 ) 2 Certificates of deposit 463 242 117 822 Borrowings 45 161 15 221 Total net change in interest expense 789 365 119 1,273 Net change in net interest income $ 385 $ 122 $ (51 ) $ 456 Yields Earned and Rates Paid The following table sets forth, at the date and for the periods indicated, the weighted average yields earned on the Companys assets and the weighted average interest rates paid on the Companys liabilities, together with the net yield on interest-earning assets. At December 31, For the Year Ended December 31, 2006 2006 2005 Weighted average yield on: Loans 7.97 % 7.39 % 6.70 % Investment securities 5.23 3.89 2.70 Interest-earning deposits in banks 5.03 5.03 2.94 Total interest-earning assets 7.85 7.16 6.41 Weighted average rate paid on: Interest-bearing demand accounts 0.35 0.35 0.35 Money market accounts 3.09 2.53 1.54 Savings accounts 0.75 0.71 0.59 Certificates of deposit 4.42 4.01 2.71 Total interest-bearing deposits 2.56 2.25 1.40 Borrowings 5.43 5.27 4.84 Total interest-bearing liabilities 2.86 2.56 1.68 Interest rate spread 4.99 4.60 4.73 Net interest margin on: Average interest-earning assets 5.54 5.13 5.08 Average total assets 5.15 4.83 4.79 Asset and Liability Management and Market Risk Qualitative Analysis - Risks When Interest Rates Change. The Banks profitability depends primarily on its net interest income, which is the difference between the income it receives on its loan and investment portfolios and its cost of funds, which consists of interest paid on deposits and borrowings. The relative amounts of interest-earning assets and interest-bearing liabilities also affect net interest income. When interest-earning assets equal or exceed interest-bearing liabilities, any positive interest rate spread will generate net interest income. The Banks profitability is also affected by the level of noninterest income and expenses. Noninterest income includes service charges and fees and gain on sale of loans and investments. Noninterest expenses primarily include compensation and benefits, occupancy and equipment expenses, deposit insurance premiums and data processing expenses. General economic and competitive conditions, particularly changes in market interest rates, government legislation and regulation, and monetary and fiscal policies also significantly affect the Banks results of operations . Quantitative Analysis - How the Bank Measures Its Risk of Interest Rate Changes. The Bank does not maintain a trading account for any class of financial instrument nor does it engage in hedging activities or purchase high-risk derivative instruments. Furthermore, the Bank has no significant foreign currency exchange rate risk or commodity price risk. The Bank has sought to reduce the exposure of its earnings to changes in market interest rates by attempting to manage the mismatch between asset and liability maturities and interest rates. Principal elements in achieving this objective include increasing the interest-rate sensitivity of the Banks interest-earning assets by originating for its portfolio loans with interest rates that periodically adjust to market conditions, as well as continuing decisions to sell fixed-rate mortgage production versus keeping them in the portfolio. The Bank relies on retail deposits as its primary source of funds. Historically, retail deposits, compared to brokered deposits and borrowed funds, tend to reduce the effects of interest rate fluctuations because they generally represent a more stable source of funds. In order to encourage institutions to reduce interest rate risk, the OTS adopted a rule incorporating an interest rate risk component into its risk-based capital rules. Using data compiled by the OTS, the Bank receives a report that measures interest rate risk by modeling the change in net portfolio value over a variety of interest rate scenarios. Net portfolio value is the present value of expected cash flows from assets, liabilities and off-balance-sheet contracts. The calculation is intended to illustrate the change in net portfolio value that will occur upon an immediate change in interest rates of at least 200 basis points with no effect given to any steps that management might take to counter the effect of that interest rate movement. Under OTS regulations, an institution with a greater than normal level of interest rate risk takes a deduction from total capital for purposes of calculating its risk-based capital. The OTS, however, has delayed the implementation of this regulation. An institution with a normal level of interest rate risk is defined as one whose measured interest rate risk is less than 2.0% . Institutions with assets of less than $300 million and a risk-based capital ratio of more than 12.0% are exempt. The Bank is exempt because of its asset size and risk-based capital ratio. Based on the Banks regulatory capital levels at December 31, 2006, the Bank believes that, if the proposed regulation had been implemented at that date, the Banks level of interest rate risk would not have caused it to be treated as an institution with greater than normal interest rate risk. The following table illustrates the change in net portfolio value at December 31, 2006, based on OTS assumptions, that would occur in the event of an immediate change in interest rates, with no effect given to any steps which management might take to counter the effect of that interest rate movement. (dollars in thousands) Net Portfolio as % of Net Portfolio Value Portfolio Value of Assets Basis Point (bp) Dollar Dollar Percent Net Portfolio Change in Rates Amount Change Change Value Ratio Change 300 bp $ 23,755 (2,536 ) (10 )% 12.95 % (107 ) bp 200 24,874 (1,416 ) (5 ) 13.45 (57 ) 100 25,740 (551 ) (2 ) 13.82 (21 ) 0 26,291 - - 14.03 - (100 ) 26,273 (18 ) 0 13.97 (6 ) (200 ) 25,673 (618 ) (2 ) 13.64 (38 ) (1) Represents the increase (decrease) of the estimated net portfolio value at the indicated change in interest rates compared to the net portfolio value assuming no change in interest rates. (2) Calculated as the estimated net portfolio value divided by the portfolio value of total assets. (3) Calculated as the increase (decrease) of the net portfolio value ratio assuming the indicated change in interest rates over the estimated net portfolio value ratio assuming no change in interest rates. The above table illustrates, for example, that at December 31, 2006 an instantaneous 200 basis point increase in market interest rates would reduce the Banks net portfolio value by $1.4 million, or 5%, and an instantaneous 200 basis point decrease in market interest rates would reduce the Banks net portfolio value by $618,000, or 2%. The following table summarizes key exposure measures for the dates indicated. They measure the change in net portfolio value ratio for an adverse change in interest rates of 200 basis points (bp) upward or 200 bp downward. December 31, September 30, December 31, 2006 2006 2005 Pre-shock net portfolio value ratio 14.03 % 13.76 % 13.80 % Post-shock net portfolio value ratio 13.45 % 13.24 % 12.54 % Decline in net portfolio value ratio 57 bp 52 bp 125 bp These measures indicate a relatively low level of interest-rate risk at the present time. Among other factors, this is due to management decisions in recent years to effect a relative decrease in fixed-rate mortgages and a gradual shift to earning assets that tend to reprice with greater frequency. The OTS uses certain assumptions in assessing the interest rate risk of thrift institutions. These assumptions relate to interest rates, loan prepayment rates, deposit decay rates, and the market values of certain assets under differing interest rate scenarios, among others. As with any method of measuring interest rate risk, certain shortcomings are inherent in the method of analysis presented in the foregoing table. For example, although certain assets and liabilities may have similar maturities or periods to repricing, they may react in different degrees to changes in market interest rates. Also, the interest rates on certain types of assets and liabilities may fluctuate in advance of changes in market interest rates, while interest rates on other types may lag behind changes in market rates. Additionally, certain assets, such as adjustable rate mortgage loans, have features that restrict changes in interest rates on a short-term basis and over the life of the asset. Further, in the event of a change in interest rates, expected rates of prepayments on loans and early withdrawals from certificates of deposit could deviate significantly from those assumed in calculating the table. Liquidity and Capital Resources The Banks primary sources of funds are deposits, proceeds from principal and interest payments on loans and mortgage-backed securities, and FHLB advances. While maturities and scheduled amortization of loans and mortgage-backed securities are a predictable source of funds, deposit flows and mortgage prepayments are greatly influenced by general interest rates, economic conditions and competition. The primary investing activity of the Bank has been the origination of loans, including one- to four-family mortgages, commercial real estate loans, commercial business loans, and consumer loans, Deposits, FHLB borrowings, and principal repayments on loans and mortgage-backed securities were the primary means for funding these activities. The Bank must maintain an adequate level of liquidity to ensure the availability of sufficient funds to support loan growth and deposit withdrawals, to satisfy financial commitments and to take advantage of investment opportunities. The Banks sources of funds include deposits, principal and interest payments from loans and investments, and FHLB advances. During 2006 and 2005, the Company used its sources of funds primarily to fund new loans and to pay maturing certificates and other deposit withdrawals. At December 31, 2006, the Bank had loan commitments including unused portions of lines of credit and undisbursed construction loans, of $19.5 million. At December 31, 2006, the Bank had $41,000 of net unrealized losses on investment securities classified as available for sale, which represented 0.8% of the amortized cost ($5.3 million) of the securities. This represented a decline of $5,000 compared with $36,000 of unrealized losses at December 31, 2005, primarily due to changes in market demand. Movements in market interest rates will continue to affect the unrealized gains and losses in these securities. However, assuming that the securities are held to their individual dates of maturity, even in periods of increasing market interest rates, as the securities approach their dates of maturity, any unrealized gains or losses will begin to decrease and will eventually be eliminated. At December 31, 2006, certificates of deposit amounted to $47.4 million, or 32.7% of the Banks total deposits, including $35.1 million scheduled to mature by December 31, 2007. Historically, the Bank has been able to retain a significant amount of its deposits as they mature. Management believes it has adequate resources to fund all loan commitments with deposits and, as needed, FHLB advances and sale of mortgage loans, and that it can adjust the offering rates of certificates of deposits to retain deposits in changing interest rate environments. In addition, the Bank has available a line of credit with the FHLB generally equal to 25% of the Banks total assets, or approximately $44.7 million at December 31, 2006, of which $30.7 million was unused. The Bank is required to maintain specific amounts of capital pursuant to OTS requirements. As of December 31, 2006, the Bank was in compliance with all regulatory capital requirements that were effective as of this date with tangible, core, and risk-based capital ratios of 9.66%, 9.66% and 13.32%, respectively. For further information, see Note 2 of the Notes to Consolidated Financial Statements. Recent Accounting Pronouncements In September 2006, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (SFAS) No. 157, Fair Value Measurements . This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements. Accordingly, this Statement does not require any new fair value measurements. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. SFAS No. 157 is not expected to have a material impact on the Company. In September 2006, the SECs Office of the Chief Accountant and Divisions of Corporation Finance and Investment Management released SAB No. 108, Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements (SAB No. 108), that provides interpretive guidance on how the effects of the carryover or reversal of prior year misstatements should be considered in quantifying a current year misstatement. The SEC staff believes that registrants should quantify errors using both a balance sheet and an income statement approach and evaluate whether either approach results in quantifying a misstatement that, when all relevant quantitative and qualitative factors are considered, is material. This pronouncement is effective for fiscal years ending after November 15, 2006. The Company has adopted SAB No. 108 and has found there to be no material impact on its financial position or results of operations. In July 2006, FASB issued Interpretation (FIN) No. 48, Accounting for Uncertainty in Income Taxes - An Interpretation of FASB Statement No. 109 . FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise's financial statements in accordance with SFAS No. 109, Accounting for Income Taxes . FIN 48 also prescribes a consistent recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN No. 48 also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. The provisions of FIN 48 are effective for fiscal years beginning after December 15, 2006. FIN 48 is not expected to have a material impact on the Company. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities  Including an Amendment of FASB Statement No. 115 , that permits entities to choose to measure many financial instruments and certain other items at fair value. Unrealized gains and losses on items for which the fair value option has been elected will be recognized in earnings at each subsequent reporting date. SFAS No. 159 is effective for the Bank on January 1, 2008. The Company is currently evaluating the impact of adoption of SFAS No. 159. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Alaska Pacific Bancshares, Inc. Juneau, Alaska We have audited the accompanying consolidated statements of financial condition of Alaska Pacific Bancshares, Inc. and Subsidiary (the Company) as of December 31, 2006 and 2005, and the related consolidated statements of income, changes in stockholders' equity, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Corporation's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Alaska Pacific Bancshares, Inc. and subsidiary as of December 31, 2006 and 2005, and the results of their operations and their cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/Moss Adams LLP Spokane, Washington March 27, 2007 Alaska Pacific Bancshares, Inc. and Subsidiary Consolidated Balance Sheets (dollars in thousands) December 31, 2006 2005 Assets Cash and due from banks $ 6,840 $ 7,730 Interest-earning deposits in banks 1,739 2,183 Total cash and cash equivalents 8,579 9,913 Investment securities available for sale, at fair value (amortized cost: 2006 - $5,329; 2005 - $7,500) 5,288 7,464 Federal Home Loan Bank stock 1,784 1,784 Loans held for sale 519 2,531 Loans 158,597 152,722 Less allowance for loan losses 1,666 1,448 Loans, net 156,931 151,274 Accrued interest receivable 927 674 Premises and equipment, net 3,537 2,146 Repossessed assets - 101 Other assets 1,358 1,270 Total Assets $ 178,923 $ 177,157 Liabilities and Shareholders Equity Deposits: Noninterest-bearing demand $ 25,010 $ 25,816 Interest-bearing demand 30,629 30,147 Money market 23,738 27,448 Savings 18,387 20,586 Certificates of deposit 47,437 42,653 Total deposits 145,201 146,650 Federal Home Loan Bank advances 14,062 12,048 Advance payments by borrowers for taxes and insurance 740 890 Accounts payable and accrued expenses 520 434 Accrued interest payable 607 345 Other liabilities 88 152 Total liabilities 161,218 160,519 Commitments and contingencies (Notes 12 and 13) Shareholders Equity: December 31, Common stock ($0.01 par value): 2006 2005 Authorized shares 20,000,000 20,000,000 Issued 655,415 655,415 Outstanding 639,809 627,754 7 7 Additional paid-in capital 5,996 5,911 Treasury stock (15,606 ) (27,661 ) (193 ) (342 ) Unearned ESOP shares (8,412 ) (13,062 ) (84 ) (180 ) Unvested shares in stock award plan - - - (30 ) Retained earnings 12,004 11,167 Accumulated other comprehensive income (loss) (25 ) (21 ) Total shareholders equity 17,705 16,638 Total Liabilities and Shareholders Equity $ 178,923 $ 177,157 See notes to consolidated financial statements. Alaska Pacific Bancshares, Inc. and Subsidiary Consolidated Statements of Income (in thousands, except per share) Year ended December 31, 2006 2005 Interest Income Loans $ 11,404 $ 9,861 Investment securities 314 262 Interest-earning deposits in banks 195 61 Total interest income 11,913 10,184 Interest Expense Deposits 2,658 1,606 Federal Home Loan Bank advances 724 503 Total interest expense 3,382 2,109 Net Interest Income 8,531 8,075 Provision for loan losses 250 120 Net interest income after provision for loan losses 8,281 7,955 Noninterest Income Mortgage servicing income 151 150 Service charges on deposit accounts 683 660 Other service charges and fees 213 224 Gain on sale of loans 255 95 Total noninterest income 1,302 1,129 Noninterest Expense Compensation and benefits 4,493 4,363 Occupancy and equipment 1,332 1,548 Data processing 252 252 Professional and consulting fees 230 268 Marketing and public relations 284 282 Real estate owned expense, net 4 33 Branch closure costs 113 25 Other 1,106 1,094 Total noninterest expense 7,814 7,865 Income before income tax 1,769 1,219 Provision for income tax 708 488 Net Income $ 1,061 $ 731 Net income per share: Basic $ 1.71 $ 1.20 Diluted 1.63 1.15 See notes to consolidated financial statements. Alaska Pacific Bancshares, Inc. and Subsidiary Consolidated Statements of Changes in Shareholders Equity and Comprehensive Income Unvested Accumulated Total Additional Unearned Shares in Other Share- Common Paid-In Treasury ESOP Stock Retained Comprehensive holders (in thousands) Stock Capital Stock Shares Award Plan Earnings Income (Loss) Equity Balance, January 1, 2005 $ 7 $ 5,911 $ (342 ) $ (180 ) $ (30 ) $ 10,627 $ 12 $ 16,005 Net income 731 731 Other comprehensive income: Change in net unrealized gains and losses on securities available for sale (net of income tax of $22) (33 ) (33 ) Comprehensive income 698 ESOP shares earned 47 49 96 Accrued vesting of restricted stock 30 30 Cash dividends ($.31 per share) (191 ) (191 ) Balance, December 31, 2005 7 5,958 (342 ) (131 ) - 11,167 (21 ) 16,638 Net income 1,061 1,061 Other comprehensive income: Change in net unrealized gains and losses on securities available for sale (net of income tax benefit of $22) (4 ) (4 ) Comprehensive income 1,057 Exercise of stock options (24 ) 149 125 ESOP shares earned 62 47 109 Cash dividends ($.35 per share) (224 ) (224 ) Balance, December 31, 2006 $ 7 $ 5,996 $ (193 ) $ (84 ) $ - $ 12,004 $ (25 ) $ 17,705 See notes to consolidated financial statements. Alaska Pacific Bancshares, Inc. and Subsidiary Consolidated Statements of Cash Flows (in thousands) Year ended December 31, 2006 2005 Operating Activities Net income $ 1,061 $ 731 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 250 120 Depreciation and amortization 311 391 Deferred income tax expense 77 54 Federal Home Loan Bank stock dividends (7 ) Amortization of fees, discounts, and premiums, net (218 ) (166 ) ESOP expense 109 96 Stock award expense - 30 Loss on sale of repossessed assets - 4 Cash provided by changes in operating assets and liabilities: Loans held for sale 2,012 (1,394 ) Accrued interest receivable (253 ) 67 Other assets (86 ) 59 Advance payments by borrowers for taxes and insurance (150 ) 141 Accrued interest payable 262 140 Accounts payable and accrued expenses 86 (21 ) Other liabilities (141 ) (157 ) Net cash provided by operating activities 3,320 88 Investing Activities Purchase of investment securities available for sale - (2,957 ) Maturities and principal repayments of investment securities available for sale 2,154 3,232 Loan originations, net of principal repayments (5,698 ) (14,173 ) Purchase of premises and equipment (1,702 ) (338 ) Proceeds from sale of repossessed assets 126 43 Net cash used in investing activities (5,120 ) (14,193 ) Financing Activities Cash dividends paid (224 ) (191 ) Net increase (decrease) in Federal Home Loan Bank advances 2,014 3,715 Net increase in demand and savings deposits (6,233 ) 444 Net increase (decrease) in certificates of deposit 4,784 8,422 Proceeds from exercise of stock options 125 - Net cash provided by financing activities 466 12,390 Decrease in cash and cash equivalents (1,334 ) (1,715 ) Cash and cash equivalents at beginning of year 9,913 11,628 Cash and cash equivalents at end of year $ 8,579 $ 9,913 Supplemental information: Cash paid for interest $ 3,120 $ 1,969 Cash paid for income taxes 1,059 79 Loans repossessed and transferred to repossessed assets 25 101 Net change in unrealized gains and losses on securities available for sale (4 ) (33 ) See notes to consolidated financial statements. Alaska Pacific Bancshares, Inc. and Subsidiary Notes to Consolidated Financial Statements December 31, 2006 and 2005 Note 1  Summary of Significant Accounting Policies G
